DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 8/30/21 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee (US 5,587,822) in view of Kim et al (US 7,580,190) or vice versa.
Regarding claim 1, 
a transparent substrate (Fig. 8, 21); 
a patterned metal layer or light blocking layer (Fig. 10, 23; Col. 5, lines 39-43) having an upper surface  and an opposite lower surface (Horizontal Surfaces of 23), wherein the lower surface (Top Horizontal Surface of 23) is disposed on the transparent substrate (21) and the patterned metal layer (23) exposes a portion of the transparent substrate (21); and 
a plurality of microlens structures (32), disposed on the transparent substrate (21) exposed by a portion of the patterned metal layer (23) and being in contact with the portion of the patterned metal layer (23); however, Lee does not teach the limitations of the microlens structures (32) being in contact with an upper portion (Bottom Horizontal Surface of 23) of the patterned metal layer (23),
wherein a radius of curvature (r) and a focus exposure depth (f) of the microlens structures (32) are in a proportional relationship (f=r/n-l; Col. 5, lines 20-26). 
Kim et al teach a micro lens array (Abstract) where the lens (Fig. 2, 23) are being in contact with an upper portion of a patterned light absorbing layer (Top of 21 & 22), in order to provide a micro lens array that can transmit light in a single direction and improve a contrast ratio (Col. 1, lines 51-53).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the micro lens structure (32) with the patterned metal layer (23) as taught by Lee, by applying the micro lens array (23) with its mask structure (21 & 22), as taught by Kim et al, in order to have the microlens structure (32) being in contact with the portion of the upper surface (Bottom Horizontal Surface of 23) of the patterned metal layer (23) and to obtain a micro lens array that can 
Regarding claim 2, Lee teaches that a material of the patterned metal layer comprises chromium (23; Col. 5, lines 39-43). 

Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee in view of Kim et al and further view of Nishimura et al (US 9,778,209).
Regarding claim 3, Lee in view of Kim et al teach a mask structure including the transparent quartz substrate (21), which reads on applicants’ claimed invention; except for having a material of the transparent substrate comprising: glass, Ajinomoto (ABF), benzocyclo-buthene (BCB), liquid crystal polymers (LCP), poly-imide (PI), poly-phenylene ether (PPE), poly-tetra-fluoroethylene (PTFE), FR4, FR5, bistmaleimide triazine (BT), aramide, epoxy resins, or glass fibers. 
Nishimura et al teach a mask blank substrate made of glass material (Col. 14, lines 31-37) used to manufacture optimized phase shift mask (Col. 1, lines 55-59).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the mask structure of the transparent quartz substrate as taught by Lee in view of Kim et al, by applying the mask blank substrate made of glass material, as taught by Nishimura et al, in order to manufacture optimized phase shift mask for proper light transfer control through the mask.

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang et al (US 10,611,108) in view of Lee or vice versa.
Regarding claim 4, Wang et al teach a manufacturing method of a mask structure with microlens array (Fig. 3A, 310; Col. 6, lines 29+), which reads on applicants’ claimed invention, including the limitations of: 
providing a transparent substrate (Fig. 3A, 120 or Fig. 6, 650); 
forming a patterned metal layer (126, Col. 3, lines 16-18) on the transparent substrate, wherein the patterned metal layer has an upper surface and an opposite lower surface (Horizontal Surfaces of 126), the lower surface (Bottom Horizontal Surface of 126) is disposed on the transparent substrate (120) and the patterned metal layer (126) exposes a portion of the transparent substrate; and 
after the step of forming the patterned metal layer (Fig. 6, 650), forming a plurality of microlens structures (310) on the transparent substrate (120) exposed by a portion of the patterned metal layer (126) and being in contact with a portion of the upper surface of the patterned metal layer (126), however, Wang et al do not teach the limitations wherein a radius of curvature and a focus exposure depth of the microlens structures (310) are in a proportional relationship. 
Lee teach a method of manufacturing a mask structure with microlens array (Fig. 10, 32; Abstract), a transparent substrate (21) and patterned metal layer (23), wherein a radius of curvature (r) and a focus exposure depth (f) of the microlens structures (32) are in a proportional relationship (f=r/n-l; Col. 5, lines 20-26), in order to mass produce microlens in the forming grooves on the surface of the orientation layer without generating any static electricity (Col. 2, lines 2-6).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the process of forming the micro 
Regarding claim 5, Wang et al teach the step of forming the microlens structures (Fig. 3, 310) on the transparent substrate exposed by the portion of the patterned metal layer, comprising: 
providing a mold (Fig. 6, 660), wherein the mold has a plurality of convex portions (664); 
attaching an organic polymer material (640) to the convex portions of the mold; and 
using the convex portions of the mold attached with the organic polymer material to form the microlens structures (Fig. 10, 1082) on the transparent substrate (1050) exposed by the portion of the patterned metal layer (1056) by a contact printing method (1010) between the substrate (1050) and . 

Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang et al in view of Lee and further view of Yabuki et al (US 8,728,712).
Regarding claim 7, Wang et al in view of Lee teach a manufacturing method of a mask structure with microlens array (Fig. 3A, 310; Col. 6, lines 29+), which reads on applicants’ claimed invention, including the limitations of: 
forming the microlens structures (310) on the transparent substrate (120) 
forming an organic polymer material (Fig. 6, 640) on the transparent substrate (650; Col. 6, lines 56-60) exposed by the portion of the patterned metal layer (656), however, Wang et al in view of Lee do not teach the deposition of organic polymer material by an inkjet printing method; and 
performing a heat curing process (670; Col. 6, lines 63-65) on the organic polymer material to form the microlens structures (310).
Yabuki et al teach a process of forming a lens array (Fig. 10, 412; Col. 127, lines 48+) by depositing an organic polymer or molding material (M) on a transparent substrate (410) to be heat cured (Col. 128, lines 2-3) where the depositor is a dispenser (450) and further disclose any coating device such as inkjet printer (Col. 123, line 17), in order to efficiently mass-produce a wafer-level lens having a patterned light-blocking film on a substrate (Col. 128, lines 4-7).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the manufacturing method of a mask structure with microlens array as taught by Wang et al in view of Lee, by applying the process of forming a lens array and the inkjet printer, as taught by Yabuki et al, in order to print large quantity of lens material on the substrate and efficiently mass-produce a wafer-level lens having a patterned light-blocking film on a substrate.
	
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 

Response to Arguments
Applicants’ arguments (Pages 5-11) with respect to claims 1-5 and 7 have been 
considered but are moot because the arguments do not apply to any issues of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
September 20, 2021